Title: To Thomas Jefferson from Albert Gallatin, 24 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            Dear Sir
              April 24th 1802
            I am prevented from going to day to the office, & beg leave to refer you to the office of the Secretary of State for a precise description of the office of surveyor. & indeed of the several others—I think it to be “Surveyor of the port of in the district of (State).” My only doubt is whether the words “in the district of” be necessary.
            There are to my knowledge but three vacancies connected with the Treasury Department vizt
            
              
                William Nichols
                Naval officer of the “port” of New-port
              
              
                Thomas Worthington
                Supervisor of the “North West” district
              
              
                Benjamin Cheney
                Surveyor of the port of Beaufort in the district of New Bern North Carolina
              
            
            The recommendations of Cheney are enclosed. It is necessary to appoint before the recess.
            It is also proposed to appoint
            Robert Anderson New as Collector of the port of Louisville Kentucky vice M’Connell to be removed.
            For the propriety of appointing a new collector for the port of Little Egg harbour New Jersey, the President is referred to the enclosures on that subject. Observe, however, that they are transmitted by his predecessor “Tucker” who had been removed for delinquency.
            The style of the two other officers of North Carolina who have not resided is I believe, but it is best to obtain from Wagner the true style of each
            Surveyor of the port of Winton in the district of Edenton N. Carolina
            Do—of the port of Newbiggin Creek in the district of Camden N. Carolina
            I believe that each of the surveyors ought also to be appointed inspector of the port. But of that also it is necessary to enquire. I beg your pardon for giving you a trouble of enquiry which I should have taken; but it is only in the office of State that records are kept of the commission & style;
            Mr Stone has this moment called on me to let me know that Moody or Moony the surveyor of Winton has returned; & that it is both his & Mr Johnson’s wish that he may be continued. Mr Johnson was the person who had recommended his removal.
            Respectfully Your obedt. Servt.
            Albert Gallatin
            
            
              David Duncan collector of Michillimakinack ought to have the commission of inspector, if he has not received it. Has a successor to White surveyor of New Brunswick New Jersey been appointed?
            
          